Citation Nr: 0205012	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-19 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Richmond Memorial Hospital from October 
2, 1997 to October 4, 1997.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1973, and from February 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision letter of the Winston-
Salem Veteran's Affairs (VA) Outpatient Clinic (OPC) in 
January 1998, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran was granted a total rating for compensation 
purposes by reason of individual unemployability due to 
service connection disabilities (TDIU) in a rating decision 
dated September 1992.

3.  The veteran received unauthorized medical care at the 
Richmond Memorial Hospital from October 2, 1997 to October 4, 
1997.

4.  The treatment received by the veteran at the Richmond 
Memorial Hospital from October 2, 1997 to October 4, 1997 was 
feasibly available at a VA facility.


CONCLUSION OF LAW

The requirements for payment of unauthorized medical expenses 
for services rendered at Richmond Memorial Hospital from 
October 2, 1997 to October 4, 1997 have not been met.  38 
U.S.C.A. §§ 1728, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 17.53, 17.120 
(2001)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, he was provided 
with a copy of the decision letter by the OPC, which informed 
him of the reasons his claim was denied.  He was also 
provided with a copy of the statement of the case (SOC), 
which informed him of the evidence necessary to substantiate 
his claim, and of his right to a hearing.  All relevant and 
available medical records were obtained and were considered 
by the OPC.  The Board is unaware of any additional 
outstanding records pertaining to this issue.  Further, given 
the nature of the claim, a VA examination is not necessary.  
As such, the Board finds that there has been no prejudice to 
the veteran that would warrant further development or notice, 
and the Board will proceed with appellate disposition.  
Bernard, 4 Vet. App. At 393-94.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
38 C.F.R. § 17.120 (the corresponding VA regulation 
essentially tracks the cited statutory authority).  The 
United States Court of Appeals for Veterans Claims has held 
that all three of these statutory requirements must be met 
before reimbursement may be authorized.  Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).

A VA facility may be considered as not feasibly available 
when the urgency of the veteran's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment makes it necessary or economically advisable to 
use non-VA facilities.  38 C.F.R. § 17.53.  The urgent nature 
of the veteran's medical condition and the length of any 
delay required to obtain the same medical services at a VA 
facility are factors which must be considered in a 
determination of whether a VA facility was feasibly available 
when the veteran was treated at a non-VA facility.  Cotton v. 
Brown, 7 Vet. App. 325 (1995); Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994).

A review of the evidence of record reveals the following.  A 
September 1992 rating decision granted the veteran's claim 
for TDIU, effective from February 20, 1992.

VA and private hospitalization reports from September 1997 to 
October 1997 show that the veteran was transferred to the VA 
Medical Center in Fayetteville (VAMC) from Richmond Memorial 
Hospital on September 30, 1997 for treatment for gallstones 
and pancreatitis.  His condition was noted as non-acute.  A 
diagnosis of cholecystitis was noted, as was a planned 
gallbladder surgery.  On October 1, 1997, the veteran was 
taken to radiology for x-rays and an EKG.  A special post-
surgical diet was ordered by the veteran's physician.  The 
veteran was noted as frustrated that a necessary procedure 
could not be performed on that day, due to some "hospital 
barrier."  He complained of pain in his right chest and 
appeared uncomfortable.  The veteran was discharged at his 
own request from the VAMC.  He claimed the doctors said they 
knew nothing about his surgery and did not know when they 
would be able to perform it.  He was encouraged to stay, but 
he refused.  The veteran was admitted to the emergency room 
at Richmond Memorial on October 2, 1997, complaining of 
severe right upper quadrant pain, with nausea and vomiting.  
An ultrasound showed gallstones and sludge.  His abdomen was 
markedly tender.

On October 2, 1997, a representative from Richmond Memorial 
contacted a VA representative and was told that the veteran's 
treatment at Richmond Memorial would not be covered.  The 
veteran was informed of this and agreed to pay 20 percent.

An October 3, 1997 operative report shows that a laparoscopic 
cholecystectomy was performed on the veteran by Z.F.Z, M.D.  
The veteran tolerated the procedure well and was taken to 
recovery in stable condition.

Following the denial of the veteran's claim for 
reimbursement, the veteran initiated this appeal, and in a 
May 2000 decision, the Board remanded this issue for 
additional development.  The originating agency was asked to 
determine whether the VAMC could have provided the medical 
treatment required by the veteran, whether they had space at 
the time of his private hospital admission, what the earliest 
admission date would have been, and when they would have been 
able to provide the treatment required.  

In December 2000, the Chief of the Surgical Service at the 
VAMC responded to the request for information by the RO, in 
compliance with the Board remand.  In response to whether the 
VAMC could have provided the treatment required, the answer 
was yes.  He stated that, when the doctor went to schedule 
the time for surgery with the veteran, he had already signed 
out.  In response to whether the facility had space 
available, his answer was yes.  In response to the inquiry as 
to the earliest date of admission, the Chief of the Surgical 
Service answered that the veteran was already admitted and 
had been added to the operating room schedule.  In response 
to when the treatment could have been provided, the Chief 
answered that a VA doctor arrived on the ward at 1400 hours 
on October 2, 1997 to inform the veteran that he was 
scheduled for a procedure on October 3, 1997 as an add-on.  
The veteran had already gone from the facility.

After review of the evidence of record, the Board finds that 
the requirements for reimbursement of medical expenses 
incurred from October 2, 1997 to October 4, 1997 at Richmond 
Memorial have not been met.  

The record does not reflect that the veteran received 
authorization for the treatment at issue.  38 U.S.C.A. 
§ 1703.  Hospitalization reports from Richmond Memorial show 
that the veteran was notified on October 2, 1997 that VA had 
been contacted and would not cover his procedure.  These 
records also show that the veteran understood this and agreed 
to pay a certain percentage.  

Furthermore, the evidence shows that an equivalent VA 
facility was feasibly available to the veteran, and that the 
required procedure could have been performed at the VA 
facility without additional delay to the veteran.  A December 
2000 letter from the Chief of the Surgical Service at the 
VAMC shows that his facility could have performed the 
procedure on the same day it was performed at Richmond 
Memorial.

The veteran contends that the doctors at the VAMC did not 
respond as needed, and did not treat him.  The veteran's 
assertions, alone, do not satisfy the criteria needed for VA 
payment of the unauthorized medical expenses at issue.  The 
evidence shows that the veteran was admitted to the VAMC on 
September 30, 1997 at approximately 3:00 p.m., and that he 
was discharged the following day.  Prior to discharge, the 
evidence shows that the veteran underwent diagnostic testing 
and treatment in preparation for surgery.  There is no 
indication from the evidence that the veteran's procedure had 
been canceled or unreasonably delayed.  The evidence shows 
that at the time of his discharge, he had already been added 
to the operating room schedule.  His surgical procedure was 
ultimately scheduled for October 3, 1997, the same day he 
received the procedure at Richmond Memorial.  There is no 
indication that the VAMC failed to treat the veteran or acted 
in such a way as to indicate that he would not be treated.  

The Board finds that there is no basis in the evidence to 
show that, at the time of the veteran's private treatment, a 
VA facility was not feasibly available, and that an attempt 
to use it beforehand would not have been reasonable, sound, 
wise, or practical.  Therefore, the Board finds that the 
evidence does not satisfy the criteria for entitlement to 
payment of unauthorized medical expenses for services 
rendered at Richmond Memorial Hospital from October 2, 1997 
to October 4, 1997.  The preponderance of the evidence is 
against the veteran's claim; therefore, the claim must be 
denied.


ORDER

Payment of unauthorized medical expenses for services 
rendered at Richmond Memorial Hospital from October 2, 1997 
to October 4, 1997 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

